NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0579-20

JOHN ORR,

          Plaintiff-Appellant,

v.

SYLVANNAH ORR,

     Defendant-Respondent.
_________________________

                   Argued September 13, 2021 – Decided October 6, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Union County, Docket
                   No. FM-20-1281-18.

                   Andrew M. Shaw argued the cause for appellant
                   (Freeman Law Center, LLC, and Shaw Divorce &
                   Family Law, LLC, attorneys; Adam C. Brown and
                   Andrew M. Shaw, on the briefs).

                   Kristyl M. Berckes argued the cause for respondent
                   (Lawrence Law, LLC, attorneys; Jeralyn L. Lawrence
                   and Kristyl M. Berckes, on the brief).

PER CURIAM
      In this post-judgment matrimonial action, plaintiff John Orr challenges a

September 18, 2020 Family Part order denying his motion for reconsideration

of a July 24, 2020 ruling that modified the parties' parenting time schedule.

Plaintiff also challenges the court's denial of his request to establish an

appropriate child support order and its decision to award defendant, Sylvannah

Orr, $1000 in attorney's fees. Having reviewed the record against the applicable

legal principles, we vacate those portions of the July 24, 2020 and September

18, 2020 orders under review, and remand for further proceedings.

                                     I.

      We briefly summarize the pertinent facts. The parties married in July

2010, and two children were born of the marriage. On October 18, 2018, the

trial court entered a dual final judgment of divorce which incorporated the terms

of an "oral marriage settlement agreement" that was placed on the record and

which purportedly settled all financial issues between the parties. Among other

terms, the oral agreement acknowledged that with respect to the certain credit

card debt and an outstanding loan:

            The parties have agreed that defendant shall be
            responsible for [fifty] percent of the debt up to the, and
            including the July 16[,] 2016 debt. But her . . .
            contribution shall be limited to $5400.



                                                                           A-0579-20
                                          2
              There's also a claim by plaintiff for contribution by
              defendant toward a $25,000 loan from his parents. The
              parties have agreed that [defendant] will pay $5000
              toward that debt.

         The oral agreement, however, did not resolve custody or parenting time

issues. Accordingly, over the next year, the parties successfully worked with

custody expert Sharon Ryan Montgomery, Psy.D., and agreed on a custody and

parenting time plan that they memorialized in an October 29, 2019 consent

order.     The consent order designated plaintiff "as the parent of primary

residence" and specified that the children would reside with him in North

Carolina.

         Because plaintiff lived several states away, the parties agreed that

parenting time would be scheduled in "blocks of time," based on the children's

school schedule. As specifically detailed in the consent order:

              The North Carolina school sessions are nine weeks on
              and three weeks off. Defendant shall, therefore, have
              parenting time with the children on approximately three
              and one half of the four track outs each year. For May,
              2020, [d]efendant shall have the children from May 16,
              2020 until May 31, 2020. Plaintiff shall have the
              children from July 1, 2020 until July 8, 2020. The
              parties shall adjust the schedule similarly in 2021 and
              going forward in that the specific dates shall vary in
              subsequent years. This may be modified by mutual
              agreement of the parties and confirmed by email.



                                                                         A-0579-20
                                        3
      The consent order also addressed parenting time as to the Thanksgiving

and Christmas holidays. Specifically, it provided that defendant would exercise

parenting time with the children for the Thanksgiving holiday if it fell within a

track out. The parties would alternate Christmas breaks with defendant having

odd years and plaintiff having even years.

      Finally, the order addressed concerns regarding defendant's prior drug

use, and required her to have a "hair follicle test for drugs each quarter with a

look back of ninety . . . days prior to any parenting time with the children." It

further provided that in the event defendant tested positive for any illicit drugs,

her parenting time would be suspended "until a clean drug test is submitted."

      In 2020, as a result of the COVID-19 pandemic, the children's North

Carolina school district, like many others, was forced to alter its calendar

resulting in an additional time off for summer break from June 11, 2020 to

approximately August 16, 2020. Defendant spoke with plaintiff and requested

additional parenting time during this period.      Plaintiff declined defendant's

request as he contended it was contrary to the detailed and intensely negotiated

consent order which took into account the children's best interests, and

defendant's prior drug use. Defendant thereafter filed an order to show cause

arguing that the consent order should be immediately modified as the COVID-


                                                                             A-0579-20
                                        4
19 pandemic constituted a change in circumstance that warranted alteration of

the parenting time schedule.

      The parties submitted supporting and opposing certifications in which

they disputed the intent and meaning regarding certain terms in the consent

order, and specifically whether defendant was entitled to parenting time when

the children were on vacation from school, including during any extended

summer breaks. Plaintiff maintained that defendant was "under the mistaken

belief that [her] parenting-time is during any vacation time the children have"

and that nothing "in the agreement designates vacation time as time when the

[d]efendant will have the children, nor have we been traditionally exercising

parenting-time in such a manner." In sum, plaintiff claimed that defendant was

only permitted to parenting time during the children's track outs.

      In contrast, defendant maintained that track out time was synonymous

with holidays and vacations, and that the children's school itself refers to those

days as vacation time. Accordingly, defendant claimed that "it was intended

[for her to] . . . have parenting time with the children during every single track

out/vacation," and that she should be permitted to parent the children during the

extended summer break.




                                                                            A-0579-20
                                        5
      On July 24, 2020, the court ordered the parties to evenly split the

unplanned nine-week vacation after concluding defendant established a prima

facie showing of changed circumstances. The court found that "parenting time

[was] scheduled because of the North Carolina [. . .] school calendar" and during

the pandemic, the calendar went "up in smoke." The court explained that "[o]nce

that school calendar no longer existed, it justifie[d] a change in circumstances,

which justifie[d] a modification in parenting time."

      The court reasoned that the "spirit and general purpose" as it related to

defendant's parenting time, "was to grant visitation to the [d]efendant for the

majority of the time when the children were not in school." The court further

found that any future school vacation, track out, or break from school that was

not considered in the consent order be equally shared by the parties. The court

also permitted defendant to exercise parenting time during the first week of July

2021 to make up for missed time during 2020. Finally, the court concluded that

a plenary hearing was not required as there was no dispute of material fact.

      Plaintiff moved for reconsideration of the July 24, 2020 order and for

other, unrelated relief. Specifically, he requested that the court: 1) establish a

child support order; 2) compel defendant to pay the $10,400 of outstanding debt

reflected in the October 18, 2018 oral agreement; 3) vacate the July 24, 2020


                                                                            A-0579-20
                                        6
order as it related to parenting time; and 4) award attorney's fees. Defendant

opposed the motion and cross-moved for an award of attorney's fees.

      In plaintiff's accompanying certification, he maintained that contrary to

the court's finding, track out days were distinct from vacation time under the

terms of the parties' consent order. With respect to his separate request that the

court establish a child support order, he certified that "custody issues (which

include things such as child support) were still outstanding when the divorce

agreement was made" and that the "financial issues discussed were for real

property, other assets, and financial debt." Plaintiff further stated that he solely

"pay[s] for mental health counselling . . . the scholastic support program . . . all

food, medical insurance, clothing, and the roof over [the children 's] head."

      On September 18, 2020, the court issued both a written and oral decision

denying plaintiff's motion for reconsideration. In its oral decision, the court

stated:

            [T]he spirit clearly to this [c]ourt of the [consent] order
            was considered by this [c]ourt and implemented, and
            nothing has been presented at this time that would
            change the [c]ourt's finding. Nothing different has been
            presented. [The court] considered the order, how it was
            made, when it was made, why it was made. And it was
            clear, as [the court] stated, from the four corners of the
            order that – and that's how [the court] ruled, and that's
            how [the court] will continue to rule. So [defendant's]


                                                                              A-0579-20
                                         7
            motion for reconsideration is denied under Rule 4:49-
            2.

      The court also found that the parties did not impermissibly waive child

support, but rather considered it during extensive post-divorce proceedings as

reflected in the $10,400 defendant agreed to pay plaintiff. Specifically, the court

noted in its oral decision that the "decision at the time of the order was no child

support" because it was "clear from the documents and from the papers that all

the financial issues were considered."

      In its supplemental written decision, also issued on September 18, 2020,

the court further explained that absent a showing of changed circumstances, it

would not enter a child support order:

            Here, the parties reached a post-divorce settlement in
            which [d]efendant agreed to furnish payments to
            [p]laintiff, totaling $10,400. Plaintiff contends that
            payment of such does not amount to support, and that
            [d]efendant seeks to improperly waive her child support
            obligation through payment of the $10,400. The court,
            upon reviewing the prior history of the parties finds that
            the parties engaged in extensive post-divorce
            negotiation and litigation, during which no child
            support order was entered, however, the parties did
            discuss finances extensively. The court is unpersuaded
            by the argument that some specific child support
            discussions never arose, but rather finds that support
            was a consideration in establishing the amount
            [d]efendant was to pay to [p]laintiff. Thus, the court
            finds that there was no impermissible waiver of child
            support, but instead the incorporation of support

                                                                             A-0579-20
                                         8
               obligations into the payment schedule agreed upon by
               the parties.

      Further, the court ordered defendant to pay plaintiff $300 per month to

satisfy the $10,400 debt outlined in the oral agreement.           Finally, after

considering the Rule 5:3-5(c) factors, the court awarded defendant $1000 in

attorney's fees, concluding that plaintiff's motion for reconsideration, at least

with respect to the parenting time issue, "was not reasonable and not [filed] in

good faith."

      This appeal followed in which plaintiff raises four issues. First, he argues

the trial court erred in refusing to enter a child support order. Second, he

contends the court's decision to modify the parenting time schedule in the

consent order incorrectly failed to: recognize that any changed circumstance

was temporary, conduct a plenary hearing, require the parties to attend

mediation, and substantively analyze the custody factors set forth in N.J.S.A.

9:2-4(c).

      Third, he maintains the court erroneously concluded he acted in bad faith

and incorrectly evaluated the Rule 5:3-5(c) factors. Finally, he requests that we

direct a new judge be assigned to the matter in the event of a remand, contending

that the court made improper credibility determinations without an evidentiary



                                                                            A-0579-20
                                        9
hearing, concluded he filed the reconsideration motion in bad faith, and failed

to apply controlling legal principles.

                                         II.

      To address the issues presented to us, we first consider the relevant legal

principles and the applicable standard of review. The scope of our "review of a

trial court's fact-finding function is limited [,]" and we ordinarily defer to factual

findings "when the evidence is largely testimonial and involves questions of

credibility." Cesare v. Cesare, 154 N.J. 394, 411–12 (1998) (quoting In re

Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). However, "'where the

focus of the dispute is . . . alleged error in the trial judge's evaluation of the

underlying facts and the implications to be drawn therefrom,' the traditional

scope of review is expanded." N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 279 (2007) (quoting In re Guardianship of J.T., 269 N.J. Super. 172,

188–89 (App. Div. 1993)). In those circumstances, we must reverse a trial

judge's determination where his or her findings go "so wide of the mark that a

mistake must have been made." Ibid. (quoting C.B. Snyder Realty, Inc. v. BMW

of N. Am., Inc., 233 N.J. Super. 65, 69 (App. Div. 1989), certif. denied, 117 N.J.

165 (1989)). Further, the trial court's "legal conclusions, and the application of




                                                                                A-0579-20
                                         10
those conclusions to the facts, are subject to our plenary review." Elrom v.

Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015).

      By statute, parents are presumptively required to provide for the financial

support of their unemancipated children. N.J.S.A. 2A:34-23(a). The state has

established presumptive Guidelines, and a corresponding worksheet, to calculate

child support. See Child Support Guidelines, Pressler & Verniero, Current N.J.

Court Rules, Appendix IX-A and IX-B to R. 5:6A, www.gannlaw.com (2021).

The Rules prescribe that the Guidelines "shall be applied when an application to

establish or modify child support is considered by the court." R. 5:6A; see also

Lozner v. Lozner, 388 N.J. Super. 471, 479-80 (App. Div. 2006). "A court may

deviate from the [G]uidelines only when good cause demonstrates that [their]

application . . . would be inappropriate." Id. at 480 (citing Ribner v. Ribner, 290

N.J. Super. 66, 73 (App. Div. 1996)).

      We agree with plaintiff that the court erred in failing to establish a child

support award and concur that the record does not support the court's factual and

legal conclusions that the parties' oral agreement addressed child support. First,

the parties' oral agreement is devoid of any reference to child support. As is

apparent from a review of the transcript from the October 18, 2018 proceeding,

the $10,400 represented an agreement for defendant to reimburse plaintiff


                                                                             A-0579-20
                                        11
$5,400 in credit card debt and a $5,000 contribution to the plaintiff's parents for

a $25,000 loan. The record contains no support for the conclusion that these

payments were in lieu of defendant's obligation to provide financial support for

the minor children.

      Second, we also note that at the time of the entry of the October 18, 2018

final judgment of divorce, a parenting time schedule had yet to be agreed to by

the parties, and the parties did not append the requisite child support guidelines

to the October 18, 2018 order as required for every child support order under

Rule 5:6A ("A completed child support guidelines worksheet in the form

prescribed in Appendix IX of these Rules shall be filed with any order or

judgment that includes child support that is submitted for the approval of the

court.").

      In addition, the court's decision finding that the parties properly waived

their children's right to child support is also factually unsupported and incorrect

as a matter of law. Child support is necessary to ensure that parents provide for

the "basic needs" of their children, Pascale v. Pascale, 140 N.J. 583, 590 (1995).

The right to child support "belongs to the child" and, therefore, cannot be waived

by the custodial parent. Id. at 591. An order regarding child support "must be

based on an evaluation of the child's needs and interests and not on the conduct


                                                                             A-0579-20
                                       12
of the parents." Ibid. As noted, the parties' oral agreement never addressed their

support obligation and there is no proof in the record to support a finding or

conclusion that the parties considered that issue.

                                       III.

      We also conclude the court's decision to modify the parties' parenting time

schedule on the record before it, and without a plenary hearing, was in error. A

parent seeking to modify a parenting time schedule "bear[s] the threshold burden

of showing changed circumstances which would affect the welfare of the

children." Todd v. Sheridan, 268 N.J. Super. 387, 398 (App. Div. 1993) (citing

Sheehan v. Sheehan, 51 N.J. Super. 276, 287 (App. Div. 1958)). Changed

circumstances are evaluated based on those existing at the time the prior

parenting time order was entered. See Donnelly v. Donnelly, 405 N.J. Super.

117, 127-28 (App. Div. 2009). Upon such a showing, the court may hold a

plenary hearing to resolve genuine issues of material fact. Hand v. Hand, 391

N.J. Super. 102, 105 (App. Div. 2007) (citing Shaw v. Shaw, 138 N.J. Super.

436, 440 (App. Div. 1976); Lepis v. Lepis, 83 N.J. 139, 159 (1980); R. 5:8-6).

      When the court is confronted with a dispute regarding parenting time, the

primary concern is the best interests of the children. See Sacharow v. Sacharow,

177 N.J. 62, 80 (2003) (citations omitted). The court must consider "what will


                                                                            A-0579-20
                                       13
protect the safety, happiness, physical, mental and moral welfare of the child."

Mastropole v. Mastropole, 181 N.J. Super. 130, 136 (App. Div. 1981) (internal

quotations and citation omitted). "A judgment, whether reached by consent or

adjudication, embodies a best interests determination." Todd, 268 N.J. Super.

at 398. Where a prior court order exists specifying the terms of residential

custody and parenting time, a parent seeking to alter those terms has the burden

of demonstrating a material change in circumstances. Hand v. Hand, 391 N.J.

Super. 102, 105 (App. Div. 2007). However, if the best interests of the children

are better served by overriding a prior agreement, the court should not hesitate

to make a modification. See P.T. v. M.S., 325 N.J. Super. 193, 215 (App. Div.

1999).

      Factors affecting a child's best interests include, but are not limited to:

            [T]he parents' ability to agree, communicate and
            cooperate in matters relating to the child; the parents'
            willingness to accept custody and any history of
            unwillingness to allow parenting time not based on
            substantiated abuse; the interaction and relationship of
            the child with its parents and siblings; the history of
            domestic violence, if any; the safety of the child and the
            safety of either parent from physical abuse by the other
            parent; the preference of the child when of sufficient
            age and capacity to reason so as to form an intelligent
            decision; the needs of the child; the stability of the
            home environment offered; the quality and continuity
            of the child's education; the fitness of the parents; the
            geographical proximity of the parents' homes; the

                                                                              A-0579-20
                                       14
            extent and quality of the time spent with the child prior
            to or subsequent to the separation; the parents'
            employment responsibilities; and the age and number
            of the children.

            [N.J.S.A. 9:2-4(c).]

      When parents cannot agree on a custody arrangement, "[t]he court shall

specifically place on the record the factors which justify" the custody

arrangement it reached. N.J.S.A. 9:2-4(f). "[T]he articulation of reasons by the

trial court in a child custody proceeding must reference the pertinent statutory

criteria with some specificity and should reference the remaining statutory

scheme at least generally, to warrant affirmance." Terry v. Terry, 270 N.J.

Super. 105, 119 (App. Div. 1994).

      In addition, it is well-established that a plenary hearing is necessary when

a genuine issue exists as to a material fact. Tretola v. Tretola, 389 N.J. Super.

15, 20 (App. Div. 2006). Indeed, a plenary hearing is required as "trial judges

cannot resolve material factual disputes upon conflicting affidavits and

certifications." Harrington v. Harrington, 281 N.J. Super. 39, 47 (App. Div.

1995) (citation omitted); see Eaton v. Grau, 368 N.J. Super. 215, 222 (App. Div.

2004). A plenary hearing is usually appropriate before the entry of an order

affecting the custody of a child. See Fusco v. Fusco, 186 N.J. Super. 321, 327-

29 (App. Div. 1982).

                                                                            A-0579-20
                                      15
      Here, the parties' certifications raised a significant dispute as to the

parenting time schedule memorialized in the October 29, 2019 consent order

that required a plenary hearing.      Defendant maintained that track outs are

synonymous with vacation days, and therefore she is entitled to parenting time

for all such periods, while plaintiff certified to the contrary and further attested

that the parenting time schedule memorialized in that consent order took into

consideration defendant's prior drug use, a fact the court did not appear to

consider.

      Again, we are satisfied that the parties' certifications raised disputed

factual questions on that point that could not be resolved upon the plain language

of the consent order itself. Without a more developed record, it was incorrect

for the court to conclude that the intent behind this language was to allow

defendant parenting time for all time designated as vacation days.

      We also believe a remand is appropriate for the court to consider the

present circumstances regarding the children's schedule and if they have

returned to a schedule closely resembling that detailed in the consent order.

Other circumstances may also have changed during the pendency of the appeal.

We leave it to the parties and the court to address any such issues as appropriate

on remand but stress that the court is obligated to address substantively the best


                                                                              A-0579-20
                                        16
interest factors delineated in N.J.S.A. 9:2-4(c) in the event it determines a

modification of the parties' parenting time schedule is appropriate. Finally, we

also believe it beneficial to the parties for the court to refer the parenting time

issue to mediation in accordance with Rule 5:8-1, as the "parenting time issues

. . . are a genuine and substantial issue."

                                        IV.

      We next turn to plaintiff's fourth point, whether the trial court erred in

granting defendant's request for counsel fees. Given our decision that the court

erred in modifying the parenting time schedule without a plenary hearing, we

vacate the counsel fee order and do not address plaintiff's remaining arguments

that the court incorrectly concluded he acted in bad faith, failed to explain

adequately the basis for the $1000 award, or erred in its analysis and evaluation

of the Rule 5:3-5(c) factors.

                                         V.

      Finally, plaintiff argues that on remand the case should be assigned to a

different judge in part because of the court's findings that he filed his

reconsideration motion in bad faith. We conclude such a remedy is unnecessary

in this case. First, we have vacated that portion of the court's orders that led to

the fee award thereby vitiating its finding that plaintiff acted improperly in


                                                                             A-0579-20
                                        17
seeking reconsideration. Second, we note that the court granted a portion of

plaintiff's requested relief by ordering defendant to reimburse plaintiff for the

outstanding $10,400 debt. Finally, we observe that the judge is an experienced

judge of the Family Part, and we have every confidence that she can adjudge the

matter fairly and properly on remand.

      We accordingly vacate the July 24, 2020 and September 18, 2020 orders,

in part, and remand for proceedings consistent with this opinion. We do not

retain jurisdiction.




                                                                           A-0579-20
                                        18